 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Christine Cameron,                               No. CV-17-08082-PCT-JJT
10                  Plaintiff,                         ORDER
11    v.
12    Lowes Home Centers Incorporated, et al.,
13                  Defendants.
14          At issue is Plaintiff Christine Cameron’s Motion to Preclude Testimony from Defense
15   Expert Roger Thrush (Doc. 157, Mot.), to which Defendant Lowe’s Home Centers, LLC
16   filed a Response (Doc. 163, Resp.), and Plaintiff filed a Reply (Doc. 173, Reply). The Court
17   finds this matter appropriate for decision without oral argument. See LRCiv 7.2(f).
18   I.     LEGAL STANDARD
19          Rule 702 of the Federal Rules of Evidence tasks the trial court with ensuring that
20   any expert testimony provided is relevant and reliable. Daubert v. Merrell Dow Pharm.,
21   Inc., 509 U.S. 579, 589 (1999). “Evidence is relevant if it has any tendency to make a fact
22   more or less probable than it would be without the evidence and the fact is of consequence
23   in determining the action.” Fed. R. Evid. 401. The trial court must first assess whether the
24   testimony is valid and whether the reasoning or methodology can properly be applied to
25   the facts in issue. Daubert, 509 U.S. at 592–93. Factors to consider in this assessment
26   include: whether the methodology can be tested; whether the methodology has been
27   subjected to peer review; whether the methodology has a known or potential rate of error;
28   and whether the methodology has been generally accepted within the relevant professional
 1   community. Id. at 593–94. “The inquiry envisioned by Rule 702” is “a flexible one.” Id. at
 2   594. “The focus . . . must be solely on principles and methodology, not on the conclusions
 3   that they generate.” Id.
 4          The Daubert analysis is applicable to testimony concerning non-scientific areas of
 5   specialized knowledge. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999).
 6   However, the Daubert factors may not apply to testimony that depends the on knowledge
 7   and experience of the expert, rather than a particular methodology. United States v. Hankey,
 8   203 F.3d 1160, 1169 (9th Cir. 2000) (citation omitted) (finding that Daubert factors do not
 9   apply to police officer’s testimony based on 21 years of experience working undercover
10   with gangs). An expert qualified by experience may testify in the form of opinion if his or
11   her experiential knowledge will help the trier of fact to understand evidence or determine
12   a fact in issue, as long as the testimony is based on sufficient data, is the product of reliable
13   principles, and the expert has reliably applied the principles to the facts of the case. See Fed.
14   R. Evid. 702; Daubert, 509 U.S. at 579.
15          The advisory committee notes on the 2000 amendments to Rule 702 explain that
16   Rule 702 (as amended in response to Daubert) “is not intended to provide an excuse for an
17   automatic challenge to the testimony of every expert.” See Kumho Tire Co., 526 U.S. at
18   152. “Vigorous cross-examination, presentation of contrary evidence, and careful
19   instruction on the burden of proof are the traditional and appropriate means of attacking
20   shaky but admissible evidence.” Daubert, 509 U.S. at 595 (citation omitted).
21   II.    ANALYSIS
22          Plaintiff argues that Defendant’s expert, Dr. Thrush, should not be allowed to opine
23   on how Plaintiff’s physical injuries restrict her employment because his opinions are
24   essentially medical opinions and he “does not have a medical background to make any
25   determination as to work limitations and/or medical opinions regarding Plaintiff.” (Reply
26   at 1.) Moreover, Plaintiff contends that Dr. Thrush’s proposed report is irrelevant because
27   “there is no issue raised” about Plaintiff’s earning capacity and she “continues to work in
28   the same field.” (Reply at 2.) In response, Defendant contends that Dr. Thrush’s testimony


                                                   -2-
 1   is distinct from other defense experts and any medical references he makes are based upon
 2   Plaintiff’s deposition testimony and a medical examiner’s report. (Resp. at 3.)
 3          A.     Dr. Thrush’s Reliance on Medical Opinions is Reliable in Part and Does
                   Not Preclude his Vocational Rehabilitation Testimony
 4
 5          Plaintiff asserts that Dr. Thrush offers “no new opinions of his own that will be
 6   helpful to the trier of fact” and that his reliance on Defendant’s medical expert opinions in
 7   assessing “Plaintiff’s medical injuries and . . . her ability to work” is impermissible. (Reply
 8   at 2.) Plaintiff further contends that Defendant’s admission that “a vocational rehabilitation
 9   expert [like] [Dr.] Thrush does not do a medical evaluation, diagnosis, or prognosis”
10   demonstrates that he should not be allowed to provide opinions regarding Plaintiff’s
11   physical injuries. (Reply at 2.) In response, Defendant argues that Dr. Thrush uses the
12   medical opinions of expert witnesses to lay the foundation for his opinion of Plaintiff’s
13   “employability and ability to perform certain job functions.” (Resp. at 3.)
14          After reviewing Dr. Thrush’s report, the Court concludes that his reliance on
15   Defendant’s medical experts’ opinions does not preclude the entirety of his vocational
16   rehabilitation testimony. Rule 703 allows an expert to “base an opinion on facts or data in
17   the case that the expert has been made aware of,” and “[i]f experts in the particular field
18   would reasonably rely on those kinds of facts or data in forming an opinion on the subject,
19   they need not be admissible for the opinion to be admitted.” Here, Plaintiff concedes that
20   “it is well-accepted that vocational experts frequently rely upon the opinions of treating
21   doctors, physical therapists and rehabilitation professionals.” (Reply at 2.) The “hearsay
22   opinions” Plaintiff refers to from Michaels v. Taco Bell Corp. are distinct from those in
23   this case. 2013 WL 12318545 (D. Or. Apr. 19, 2013) (Reply at 2.) In Michaels, the expert
24   opinion at issue “rel[ied] on undisclosed expert opinions” from doctors, “one of whom had
25   not previously been identified or disclosed,” and the other “who . . . did not testify to the
26   conclusion cited by the expert” at issue. Id. at *9. Here, Dr. Thrush’s report only refers to
27   disclosed experts. (Doc. 163, Ex. 2, Thrush Report.) Moreover, none of the opinions he
28   cited deviate from the proffered opinions of the experts. (Thrush Report.)


                                                  -3-
 1          However, in a separate Order, the Court excluded a portion of the proposed
 2   testimony of another defense expert, Dr Gershwin, that “Ms. Cameron should be treated
 3   with a rigorous program of physical therapy and . . . that she will have an excellent response
 4   and become fully functional and without pain in 6 months.” Thus, to the extent that
 5   Dr. Thrush’s testimony relies on this portion of Dr. Gershwin’s testimony, Dr. Thrush’s
 6   opinion is precluded.
 7          B.        Dr. Thrush’s Opinion is Relevant
 8          Plaintiff also argues that there is no need for Dr. Thrush’s expert testimony because
 9   no issue has been raised implicating Plaintiff’s future employment potential. (Reply at 2.)
10   In response, Defendant argues that Dr. Thrush’s testimony is relevant and admissible
11   because he opines on “Plaintiff’s ability to work in the same capacity as before the alleged
12   incident.” (Resp. at 3.)
13          The Court concludes that Dr. Thrush’s testimony is relevant. Under Rule 702, a
14   witness may testify in the form of an opinion if “the expert’s . . . specialized knowledge
15   will help the trier of fact to understand the evidence or to determine a fact in issue.” Because
16   Plaintiff’s ability to work in the same capacity as before the accident goes to Plaintiff’s
17   damages, Dr. Thrush’s testimony is relevant.
18   III.   CONCLUSION
19          For the above reasons, the Court concludes that Dr. Thrush’s testimony is reliable
20   in part and relevant with regard to damages. Dr. Thrush’s proposed testimony is admissible
21   except to the extent it relies on excluded testimony of Dr. Gershwin.
22          IT IS THEREFORE ORDERED granting in part and denying in part Plaintiff’s
23   Motion to Preclude Testimony from Defense Expert Roger Thrush (Doc. 157) as specified
24   in this Order.
25          Dated this 26th day of June, 2019.
26
27                                           Honorable John J. Tuchi
                                             United States District Judge
28


                                                  -4-
